Case 20-40163-JMM         Doc 95    Filed 08/25/20 Entered 08/25/20 16:06:56         Desc Main
                                   Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

    In Re:                                        Case No. 20-40163-JMM

    ROBERT ALLEN AUTO GROUP, INC.                 Chapter 11

    Debtor/Debtor-in-Possession.

      STIPULATED ORDER APPROVING MOTION TO SELL REAL ESTATE

             The Debtor having filed a Motion to Sell Real Estate and Opportunity to Object

   and for Hearing (Dkt. No. 74) (“Sale Motion”), Nissan Motor Acceptance Corporation’s

   Objection to Motion to Sell Real Estate (Dkt. No. 90) having been filed and resolved by a

   Stipulation filed with the Court (Dkt. No. 94), there being no other objection and other

   good cause appearing:

             IT IS HEREBY ORDERED that:

             1.     The Sale Motion is GRANTED.

             2.     Nissan Motor Acceptance Corporation’s lien will attach to proceeds from

   the sale of the two lots subject of the Sale Motion.

             3.     All net proceeds from the closings after payment of real property taxes,

   commissions and standard costs of sale shall be held by the title company pending further

   agreement between the Debtor and Nissan Motor Acceptance Corporation.



                                         DATED: August 25, 2020



                                         ________________________
                                         JOSEPH M. MEIER
                                         CHIEF U. S. BANKRUPTCY JUDGE
Case 20-40163-JMM     Doc 95    Filed 08/25/20 Entered 08/25/20 16:06:56   Desc Main
                               Document      Page 2 of 2




   Submitted by:
   Steven L. Taggart
   Maynes Taggart PLLC
   Debtor’s Counsel

   APPROVED AS TO FORM AND CONTENT:

   SEVERSON & WERSON, P.C.
   /s/ Donald H. Cram                           Date: August 21, 2020
   Donald H. Cram
   Counsel for Nissan Motor Acceptance
   Corporation




  STIPULATED ORDER APPROVING MOTION TO SELL REAL ESTATE
   Page No. 2
